Filed 4/15/21 Marriage of Memon CA1/5
                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                  DIVISION FIVE


 In re the Marriage of FATIMA and
 SHAKIL MEMON.


 FATIMA SYED,
             Appellant,                                                 A157964
 v.
                                                                        (Contra Costa County
 SHAKIL MEMON,
                                                                        Super. Ct. No. D0904978)
             Respondent.


         In this marital dissolution action, Fatima Syed appeals from a choice of
law order made during trial on several reserved issues, including spousal and
child support and property division. We conclude the order is not appealable
and dismiss the appeal.1




        We requested and received supplemental briefing on appealability.
         1

We refer to the parties by their first names for convenience and clarity,
intending no disrespect. During her marriage to Shakil Memon, Fatima’s
name was Fatima Memon. Fatima requested oral argument. Because we
dismiss the appeal without reaching the merits, Fatima does not have a
right to oral argument. (Moles v. Regents of University of California (1982)
32 Cal.3d 867, 871–872.)
                                                               1
                               BACKGROUND
      Fatima and Shakil married in 2002. They lived in California until
2005, when they moved to New Jersey. Fatima gave birth to a son in New
Jersey. Three years later, Fatima and Shakil separated; Fatima returned to
California, and Shakil moved to India. The following year, Fatima petitioned
to dissolve the marriage in Contra Costa County Superior Court. The trial
court dissolved the marriage in 2011 and granted Fatima physical custody of
the parties’ son. Several years later, the court awarded Fatima child support.
Shakil appealed. We affirmed. (In re Marriage of Memon (Feb. 28, 2016,
A143745/A145315) [nonpub. opn.].)
      The court set a February 2014 trial date to resolve several issues,
including child and spousal support and property division, but trial did not
begin until October 2018. At the outset of trial, the court determined the
date of the parties’ separation and ruled on the applicability of Shakil’s
affirmative defenses to Fatima’s misappropriation of marital property claim.
Then the parties presented evidence and argument on their domicile for
purposes of dividing marital property.
      The court ordered the parties to file supplemental briefs on the domicile
issue, and to be ready to “argue the other [unresolved] issues,” including
spousal support and one of Shakil’s affirmative defenses, when trial resumed.
The parties filed supplemental briefs. Trial resumed in February 2019. On
the next day of trial, which was not reported, the court determined it did “not
have jurisdiction to divide N[ew] J[ersey] property.” It ordered counsel for
Shakil to prepare an order.
      In June 2019, the court signed a written order “on the issue of choice of
law” for property “acquired, used, disposed of, etc. after the parties became
domiciled in New Jersey.” The court found the “parties[’] domicile in

                                         2
California ended and they became domiciled in New Jersey when they moved
there in June 2005.” It also determined New Jersey law applied to “property
acquired, used, disposed of . . . while the parties were domiciled in New
Jersey.” Finally, the court concluded California had “no jurisdiction” to
characterize and divide that property.
      Fatima appealed.
                                 DISCUSSION
      The existence of an appealable order or judgment is a jurisdictional
prerequisite to an appeal. (In re Marriage of Lafkas (2007) 153 Cal.App.4th
1429, 1432 (Lafkas).) “ ‘Whenever there is doubt as to whether we have
jurisdiction to hear an appeal, we must raise that issue on our own
initiative.’ ” (Id. at p. 1432.) And when there is no appealable order or
judgment, we must dismiss the appeal. (In re Marriage of Levine (1994)
28 Cal.App.4th 585, 587.)
      Under Code of Civil Procedure section 904.1, a judgment or order “ ‘is
not appealable unless it is final in the sense that it decides the rights and
duties of the parties and terminates the litigation.’ ” (In re Marriage of
Griffin (1993) 15 Cal.App.4th 685, 689.)2 Here, the order does not terminate
the litigation. Numerous issues—including spousal and child support,
property division, and Fatima’s claim for misappropriation of marital
property—remain unresolved and further judicial action is essential to a final

      2 Undesignated statutory references are to the Code of Civil Procedure.
An interlocutory judgment dissolving a marriage is appealable, but
Fatima has not appealed from the dissolution judgment. (Lafkas, supra,
153 Cal.App.4th at p. 1433.) A court may bifurcate trial and certify a ruling
on a bifurcated issue for immediate appeal (Fam. Code, § 2025; Cal. Rules of
Court, rule 5.392), but Fatima did not follow the procedure set forth in that
statute and corresponding court rule. (In re Marriage of Doherty (2002)
103 Cal.App.4th 895, 898.)
                                         3
determination of the parties’ rights. (Griffin, at pp. 687, 689 [no appealable
final judgment where “[m]any issues, including spousal support and other
property issues remain to be tried”].)
      In her opening brief, Fatima contends the order is appealable under
section 904.1, subdivision (a)(2) because it followed the dissolution judgment.
We are not persuaded. Although “section 904.1, subdivision (a)(2) makes
appealable ‘an order made after a judgment . . . ,’ this does not literally mean
that any order after a previous judgment is appealable.” (In re Marriage of
Ellis (2002) 101 Cal.App.4th 400, 403; In re Marriage of Tim & Wong (2019)
32 Cal.App.5th 1049, 1053 [allowing an appeal from every postdissolution
order would slow litigation after dissolution judgment to a standstill].)
A postjudgment order that is “ ‘preliminary to a later judgment’ ” or
“ ‘preparatory to later proceedings’ ” is not appealable under section 904.1,
subdivision (a)(2). (Ellis, at p. 403.) Such an order is “interlocutory in
nature.” (Ibid.)
      Here, the choice of law order is interlocutory. The court’s
determination that New Jersey law applied during a portion of the marriage
is merely the first step in resolving the parties’ ongoing dispute over
numerous issues. Because the order is “preliminary to an anticipated final
[judgment] evaluating and dividing” the parties’ assets and resolving other
issues (In re Marriage of Ellis, supra, 101 Cal.App.4th at p. 403), it is “not
sufficiently final to be appealable” under section 904.1, subdivision (a)(2). (In
re Marriage of Levine, supra, 28 Cal.App.4th at p. 589; Lafkas, supra,
153 Cal.App.4th at p. 1433 [order dividing some marital assets but leaving
several issues “unresolved” was not appealable].)
      Nor is the court’s ruling appealable as a collateral order, as Fatima
contends. The collateral order doctrine authorizes an appeal where a “ ‘trial

                                         4
court’s ruling on a collateral issue “is substantially the same as a final
judgment in an independent proceeding” [citation], in that it leaves the
court no further action to take on “a matter which . . . is severable from the
general subject of the litigation.” ’ ” (In re Marriage of Grimes & Mou (2020)
45 Cal.App.5th 406, 418.) Here, the ruling was not distinct and severable
from the general subject of the litigation. Instead—and as discussed above—
the order “was a necessary step to the ultimate division of the parties’ entire
marital estate.” (Id. at p. 419; Lester v. Lennane (2000) 84 Cal.App.4th 536,
562.)
        We decline Fatima’s request in the alternative to treat this improper
appeal as a writ petition. An appellate court’s discretion “to treat an
imperfect appeal as a petition for writ of mandate . . . should be exercised
only in unusual circumstances.” (Lafkas, supra, 153 Cal.App.4th at p. 1434.)
Despite Fatima’s argument to the contrary, there are no extraordinary or
exigent circumstances warranting writ review because Fatima’s claims are
reviewable on appeal from the final judgment. (Id. at pp. 1434–1435.)
Additionally, the “interests of judicial economy are best served here by finally
resolving the dispute between the parties at the trial court and reviewing any
assertions of error in a single appeal.” (In re Marriage of Tim & Wong, supra,
32 Cal.App.5th at p. 1057.)
                                  DISPOSITION
        The appeal is dismissed. In the interests of justice, the parties are to
bear their own costs on appeal. (Cal. Rules of Court, rule 8.278(a)(5).)




                                         5
                                         _________________________
                                         Rodriguez, J.*


WE CONCUR:


_________________________
Simons, Acting P. J.


_________________________
Needham, J.




A157964




     * Judge of the Superior Court of Alameda County, assigned by the Chief
Justice pursuant to article VI, section 6 of the California Constitution.
                                     6